IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00144-CR

JOSEPH ATKINS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2011-1252-C2


                           MEMORANDUM OPINION


        Joseph Atkins attempts to appeal from his conviction for possession of a

controlled substance. By letter dated May 18, 2012, the Clerk of this Court notified

Atkins that the appeal was subject to dismissal because it appeared that the trial court’s

certificate of right of appeal indicated that this was a plea bargain case and he had no

right to appeal. See TEX. R. APP. P. 25.2 (a) (2), (d). The record contains a written waiver

of appeal signed by Atkins. The Clerk also warned Atkins that the appeal would be

dismissed unless, within 21 days of the date of the letter, a response was filed showing


Atkins v. State                                                                       Page 1
grounds for continuing the appeal. See TEX. R. APP. P. 44.3. Atkins did not file a

response.

        Accordingly, this appeal is dismissed.




                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 19, 2012
Do not publish
[CR 25]




Atkins v. State                                                             Page 2